DETAILED ACTION
	This Office action is in response to amendment filed May 17, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over YUKAWA et al (2011/0086310), MATSUDA et al (2019/0086800) and TW-201702744 (SHIRAKAWA et al).
The claimed invention now recites the following:
	
    PNG
    media_image1.png
    632
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    755
    658
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    869
    659
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    473
    661
    media_image4.png
    Greyscale

	YUKAWA et al report a positive resist composition comprising a 
An alkali soluble resin, a quinone diazide photosensitive compound and a component (D) to a crosslinkable compound.  Applicants are directed to paragraph [0133] on page 12 wherein a 1, 3-bis (hydroxymethyl- urea and a 1, 3-bis (hydroxymethyl)-4, 5 dimethoxy-2-imidazolinone are disclosed as a suitable compound, see below:
 
    PNG
    media_image5.png
    167
    402
    media_image5.png
    Greyscale

	YUKAWA et al further disclose the claimed diazoquinone compound as seen on page 10, shown here:

    PNG
    media_image6.png
    324
    392
    media_image6.png
    Greyscale


	YUKAWA et al lack a working example formulating the specified components in a photoresist composition.
	MATSUDA et al disclose the use of polyimide precursors and polybenzoxazole precursors which meet the now claimed polyimide resin and polyhydroxyamide resin, see paragraph [0075] and [0076] for formula (5) and formula (8) below:

    PNG
    media_image7.png
    598
    416
    media_image7.png
    Greyscale

These resins are exemplified in Synthesis Examples 8 to 10 for an alkali-soluble polyimide resin (B-2), and the polyamide resins (B-3) and (B-4), (B-4) is shown here:

    PNG
    media_image8.png
    353
    423
    media_image8.png
    Greyscale

MATSUDA et al report the equivalence of the use of various crosslinkers such as 1, 3-bis (hydroxymethyl) urea and 1, 3-(methoxymethyl) urea, see paragraphs [0051] and [0052] below:
    PNG
    media_image9.png
    316
    410
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    591
    416
    media_image10.png
    Greyscale

	MATSUDA et al report the claimed diazoquinone of claim 1, see page 17 below:

    PNG
    media_image6.png
    324
    392
    media_image6.png
    Greyscale

	TW-201702744 (SHIRAKAWA et al) disclose a composition comprising crosslinking agents as seen in paragraph [0419].  The listed functionally equivalent urea crosslinking agents include the previously claimed bis(methoxymethyl) urea and bis (butoxy methyl) urea shown here:

    PNG
    media_image11.png
    332
    450
    media_image11.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use any of the listed crosslinkers known in the art as seen from SHIRAKAWA et al in paragraph [419], such as 1, 3-(buthoxymethyl) urea as a crosslinking agent in place of known crosslinking agents such as Cymel 303 and others disclosed in the art of YUKAWA et al and MATSUDA et al with either the polyimide precursor or the polybenzoxazole precursor disclosed in paragraph [0075] formulae 4 and 8 seen in Synthesis Examples 8- 10 along with the known quinonediazide compounds reported above on pages 10 and 17, respectively as reported in YUKAWA et al and MATSUDA et al with the reasonable expectation of same or similar results as reported for excellent transparency, heat resistance, high resolution and high refractive index.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J. Chu
November 5, 2022